Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4, 7, 12-20, 31 have been canceled. Claims 1-3, 5, 6, 8-11, 21-30, 31 have been examined.
Response to Amendment
In view of the Pre-Appeal Brief filed on 3/30/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 8, 9, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (20150324869) in view of Eppinger et al. (20150193814).
As per claims 1, 24, 31,
Harding discloses a method, a computer program product and a system comprising:
a processor (par 24, 99);
receiving video data from a user of an online system (par 29);
selecting an advertisement request including an advertisement for presentation via the video data at an identified position in the video data based at least in part on the received information (par 41, 74) Harding discloses that an ad is inserted in a video at a specific time. Further, Harding discloses “the ad slot information associated with an ad slot describes advertising attributes of the ad slot”;
selecting a plurality of candidate advertisement requests based on the context at
the identified position in the video data (par 10, 41, 42); and (Eppinger at least at par 7)
presenting the advertisement of the selected advertisement request to the additional user via the video data at the identified position in the video data (par 13, 29; claim 13); and
receiving information from the user identifying one or more positions in the video data capable of presenting one or more advertisements via the video data, wherein the received information identifies a context at each of the identified one or more positions in the video data (par 10, 41) Harding discloses ad slots in which ads may be placed. Disclosed is a method responsive to receiving video content that includes advertising opportunities defined by content publishers associated with the content for each piece of video content. Examiner equates Harding’s teaching of contextual advertising to applicant’s claims limitation.

presenting the video data to an additional user of the online system via the online system;
retrieving characteristics of the additional user maintained by the online
system;
determining a relevance score for each of the plurality of candidate advertisement requests based on the retrieved characteristics of the additional user; and 
selecting an advertisement request from the plurality of candidate advertisement
requests based on the determined relevance scores.
	However, Eppinger discloses:
presenting the video data to an additional user of the online system via the online system (par 2, 15) It is old and well known in the art that users share and distribute content to other users;
retrieving characteristics of the additional user maintained by the online
system (par 51) discloses user information.
determining a relevance score for each of the plurality of candidate advertisement requests based on the retrieved characteristics of the additional user (par 7, 24, 43-45); and 
selecting an advertisement request from the plurality of candidate advertisement
requests based on the determined relevance scores (par 7, 24, 43-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add Eppinger’s retrieving characteristics of the 
As per claim 2, 
Harding further discloses: 
the one or more positions in the video data comprise times within the video data (par 6).
As per claim 3, 
Harding further discloses:
the identified position the video data comprises a time within the video data and a duration subsequent to the time within the video data (par 3, 6).
As per claim 5,
Harding further discloses:
the context of the video data associated with the identified position in the video data comprises one or more keywords associated with the identified position (par 10, 28, 29). See also, Eppinger par 24, 42.
As per claim 6,  
Eppinger further discloses:
selecting candidate advertisement requests further comprises:

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add Eppinger’s selecting candidate advertisement requests including at least a threshold amount of targeting criteria satisfied by the one or more keywords to Harding’s user provides video data to an online system for presentation to additional users of the online system. One would be motivated to do this in order to provide online and mobile advertising and, more particularly, to a context-based video advertising campaign.
As per claim 8,
Harding further discloses:
the received information identifies a specific advertisement request associated with the identified position in the video data (par 74).
As per claim 9,
Harding further discloses:
selecting the specific advertisement request for presentation via the video data at the identified position in the video data (par 74).
As per claim 27,
Harding further discloses the context of the video data associated with each of the identified positions in the video data comprises one or more keywords associated with the identified position (par 10, 28, 29). See also, Eppinger par 24, 42.
As per claim 28,

select candidate advertisement requests including at least a threshold amount of targeting criteria satisfied by the one or more keywords (par 10, 28, 29).
As per claim 29,
Harding further discloses a first identified position in the video data is associated with a first context, a second identified position in the video data is associated with a second context, and the first context and the second context are different contexts (par 10, 41).
As per claim 30,
Harding further discloses a first identified position in the video data is associated with a first context, a second identified position in the video data is associated with a second context, and the first context and the second context are different contexts (par 41).
Claims 10, 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (20150324869) in view of Eppinger et al. (20150193814) further in view of Ruxton et al. (20180014047).
As per claim 10,
The Harding and Eppinger combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
the video data captures a live event 
However, Ruxton discloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add Roxton’s the video data captures a live event to Harding’s user provides video data to an online system for presentation to additional users of the online system. One would be motivated to do this in order to provide advertisers with an effective method of advertising a business.
As per claim 11, 
Harding further discloses:
wherein receiving information from the user identifying one or more positions in the video data capable of presenting one or more advertisements via the video data comprises:
receiving information from the user identifying one or more positions in the video
data capable of presenting one or more advertisements while the live event is ongoing (par 74).
Roxton further discloses receiving information from the user identifying one or more positions in the video data capable of presenting one or more advertisements after the live event has concluded (par 6-9, 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add Roxton’s receiving information from the user identifying one or more positions in the video data capable of presenting one or more advertisements after the live event has concluded to the combination’s user provides video data to an online system for presentation to additional users of the online system. 
As per claim 21,
Ruxton further discloses the information from the user identifying one or more positions in the video data capable of presenting one or more advertisements while the live event is ongoing identifies one or more times in the video data and the information from the user identifying one or more positions in the video data capable of presenting one or more advertisements after the live event has concluded identifies one or more alternative times in the video data (par 12, 25, 26, 36, 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add Roxton’s the information from the user identifying one or more positions in the video data capable of presenting one or more 
advertisements while the live event is ongoing identifies one or more times in the video data and the information from the user identifying one or more positions in the video data capable of presenting one or more advertisements after the live event has concluded identifies one or more alternative times in the video data to the combination’s user provides video data to an online system for presentation to additional users of the online system. One would be motivated to do this in order to provide advertisers with an effective method of advertising a business.
Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (20150324869) in view of Eppinger et al. (20150193814) further in view of Ruxton et al. (20180014047) further in view of Shoykhet et al. (20160249097).
As per claim 22,
The Harding, Eppinger and Roxton combination discloses the claimed invention as in claim 11. The combination does not explicitly disclose:
the information from the user identifying one or more positions in the video data capable of presenting one or more advertisements while the live event is ongoing identifies a context of the video data associated with the identified position in the video data and the information from the user identifying one or more positions in the video data capable of presenting one or more advertisements after the live event has concluded identifies an alternative context associated with the identified position in the video data.
However, Shoykhet discloses:
the information from the user identifying one or more positions in the video data capable of presenting one or more advertisements while the live event is ongoing identifies a context of the video data associated with the identified position in the video data and the information from the user identifying one or more positions in the video data capable of presenting one or more advertisements after the live event has concluded identifies an alternative context associated with the identified position in the video data (par 8, 26, 50, 56). A user may elect to view the video of a live event on-demand later in time. The advertisement may be inserted in the live content or the on-demand version.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add Shoykhet’s the information from the user identifying one or more positions in the video data capable of presenting one or more 
As per claim 23,
Shoykhet further discloses the one or more positions in the video data capable of presenting one or more advertisements after the live event has concluded are determined based at least in part on interactions by one or more additional users presented with the video data while the live event is ongoing (par 8, 26, 50, 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add Shoykhet’s the one or more positions in the video data capable of presenting one or more advertisements after the live event has concluded are determined based at least in part on interactions by one or more additional users presented with the video data while the live event is ongoing to combination’s user provides video data to an online system for presentation to additional users of the online system. One would be motivated to allow advertisers to create ad campaigns to be contextually included with content playback.
Claims 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (20150324869) in view of Eppinger et al. (20150193814) further in view of Shoykhet et al. (20160249097).
As per claim 25,
The Harding, Eppinger and Roxton combination discloses the claimed invention as in claim 24. The combination does not explicitly disclose:
the one or more positions in the video data comprise times within the video data.
However, Shoykhet further discloses the one or more positions in the video data comprise times within the video data (par 50, 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add Shoykhet’s the one or more positions in the video data comprise times within the video data to the combination’s user provides video data to an online system for presentation to additional users of the online system. One would be motivated to allow advertisers to create ad campaigns to be contextually included with content playback.
As per claim 26,
Shoykhet further discloses at least one of the identified position the video data comprises a time within the video data and a duration subsequent to the time within the video data (par 50, 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add Shoykhet’s at least one of the identified position the video data comprises a time within the video data and a duration subsequent to the time within the video data to the combination’s user provides video data to an online system .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (20150324869) in view of Eppinger et al. (20150193814) further in view of Snyder (20150254732).
As per claim 32,
Harding discloses a method comprising:
receiving video data from a user of an online system (par 29);
receiving information from the user, the information identifying a plurality of positions within the video data capable of presenting one or more advertisements via the video data, wherein the received information identifies a context at each of the identified positions in the video data (par 43-45, 74); teaches that when a user queries for a video content “The advertisement service 129 then retrieves advertisements and their associated ad tags to be displayed in the advertisement slots within the video for communication to the video hosting server 100, which then inserts the advertisements and ad tags either directly into the advertisement slots or elsewhere in the video.” Examiner notes that an ad tag contains data about the ad to be served on a particular webpage: the size, category, and other requirements. Ad tags ensure that only relevant ads are shown on the particular webpage. Additionally, Harding discloses at par 3: “providing advertisements in videos via ad tagging to devices that typically operate for a period of time offline.”

selecting a plurality of candidate advertisement requests based on the first context at first the identified position in the video data (par 42); and see also (Eppinger at least at par 7). 
Harding does not explicitly disclose:
presenting the video data to an additional user of the online system via the online system;
retrieving characteristics of the additional user maintained by the online system;
determining a relevance score for each of the plurality of candidate advertisement requests based on the retrieved characteristics of the additional user; and
selecting an advertisement request from the plurality of candidate advertisement requests based on the determined relevance scores.
However, Eppinger discloses:
presenting the video data to an additional user of the online system via the online system (par 2, 15) It is old and well known in the art that users share and distribute content to other users;
retrieving characteristics of the additional user maintained by the online system(par 51) discloses user information;

selecting an advertisement request from the plurality of candidate advertisement requests based on the determined relevance scores (par 7, 24, 43-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add Eppinger’s presenting the video data to an additional user of the online system via the online system; retrieving characteristics of the additional user maintained by the online system; determining a relevance score for each of the plurality of candidate advertisement requests based on the retrieved characteristics of the additional user; and selecting an advertisement request from the plurality of candidate advertisement requests based on the determined relevance scores.to Harding’s user provides video data to an online system for presentation to additional users of the online system. One would be motivated to do this in order to provide online and mobile advertising and, more particularly, to a context-based video advertising campaign.
Harding does not explicitly disclose:
selecting a second advertisement request including an advertisement for presentation via the video data at a second identified position in the video data corresponding to a second context based at least in part on the second context; and 
presenting the advertisement of the selected first advertisement request to the additional user via the video data at the first identified position in the video data and 
However, Snyder discloses:
selecting a second advertisement request including an advertisement for presentation via the video data at a second identified position in the video data corresponding to a second context based at least in part on the second context (par 15, 17, 27); and 
presenting the advertisement of the selected first advertisement request to the additional user via the video data at the first identified position in the video data and the advertisement of the selected second advertisement request to the additional user via the video data at the second identified position in the video data (par 15, 17, 27). Snyder discloses advertising content associated or contextually related with the web page. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add Snyder’s selecting a second advertisement request including an advertisement for presentation via the video data at a second identified position in the video data corresponding to a second context based at least in part on the second context and presenting the advertisement of the selected first advertisement request to the additional user via the video data at the first identified position in the video data and the advertisement of the selected second advertisement request to the additional user via the video data at the second identified position in the video data.to Harding’s user provides video data to an online system for presentation to additional 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621